Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  1. (currently amended) A method for power management, comprising: estimating power contingency of a grid at a cloud control center; performing decentralized real-time measurement and making local decisions at one or more locally or remotely controlled outlets connected to the grid; and aggregating distributed loads to provide emergency frequency support to the grid, wherein the control center aggregates the locally or remotely controlled outlets into hierarchical blocks based on appliance types and locations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115